                                          Case 4:19-cv-02184-PJH Document 188 Filed 04/13/21 Page 1 of 2




                                  1

                                  2

                                  3

                                  4                                     UNITED STATES DISTRICT COURT

                                  5                                 NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      “AMY”, et al.,
                                                                                        Case No. 19-cv-02184-PJH
                                  8                       Plaintiffs,

                                  9             v.                                      ORDER GRANTING
                                                                                        ADMINISTRATIVE MOTIONS TO
                                  10     RANDALL STEVEN CURTIS,                         SEAL
                                  11                      Defendant.                    Re: Dkt. Nos. 139, 146, 158, and 174

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Before the court are multiple administrative motions to seal portions of the parties’

                                  15   briefs and documents submitted related to plaintiffs’ motion for summary judgment.

                                  16          In this case involving child sexual abuse materials, the court granted a modified

                                  17   stipulated protective order. Dkt. 61. The protective order provides that documents and

                                  18   photos which tend to reveal the identity of these plaintiffs shall remain confidential. The

                                  19   protective order further provides that government-originated discovery material from the

                                  20   underlying criminal case, United States v. Curtis, 16-cr-510-SI, shall remain subject to the

                                  21   protective orders in that matter (Dkt. 13 and 89). Based in part on this stipulated

                                  22   protective order, the parties submitted these four (4) administrative motions to file under

                                  23   seal portions of their briefing and supporting documents related to plaintiffs’ motion for

                                  24   summary judgment. See Dkt. 139, 146, 158, and 174. None were opposed.

                                  25          A party seeking to seal materials submitted with a motion that is “more than

                                  26   tangentially related to the merits of the case”—regardless whether that motion is

                                  27   “technically dispositive”—must demonstrate that there are compelling reasons to keep

                                  28   the documents under seal. Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092,
                                          Case 4:19-cv-02184-PJH Document 188 Filed 04/13/21 Page 2 of 2




                                  1    1101-02 (9th Cir. 2016).

                                  2           Here, the parties submit materials related to plaintiff’s motion for summary

                                  3    judgment, which is more than tangentially related to the merits of the case. Much of the

                                  4    information the parties seek to seal relates to plaintiffs’ location information. Plaintiffs

                                  5    report a substantial risk that the publication of personally identifying information in this

                                  6    case would lead to significant embarrassment through public recognition as well as

                                  7    threats to their safety from Internet stalkers and others. Plaintiffs also report that the

                                  8    descriptions of the child sexual abuse material, if left in the public record, “would serve

                                  9    only to titillate the prurient interests of child sex offenders.” Hepburn Decl. ¶ 5 (Dkt. 139-

                                  10   1 at 3). The court finds these are compelling reasons to keep the documents under seal.

                                  11          The court GRANTS plaintiffs’ motion to file under seal portions of their motion for

                                  12   summary judgment and supporting documents. Dkt. 139.
Northern District of California
 United States District Court




                                  13          The court GRANTS defendant’s motion to file under seal portions of his opposition

                                  14   to plaintiff’s motion for summary judgment and portions of his supporting documents.

                                  15   Dkt. 146.

                                  16          The court GRANTS plaintiffs’ motion to file under seal portions of their reply brief

                                  17   in support of the motion for summary judgment. Dkt. 158.

                                  18          The court GRANTS plaintiffs’ motion to file under seal portions of the chart

                                  19   regarding their motion for summary judgment. Dkt. 174.

                                  20          IT IS SO ORDERED.

                                  21   Dated: April 13, 2021

                                  22                                                 /s/ Phyllis J. Hamilton
                                                                                     PHYLLIS J. HAMILTON
                                  23                                                 United States District Judge
                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      2
